
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.11


RESTATED AND AMENDED EMPLOYMENT AGREEMENT


        RESTATED AND AMENDED EMPLOYMENT AGREEMENT dated as of November 1, 1992
between TELE-COMMUNICATIONS, INC., a Delaware corporation (the "Company"), and
John C. Malone, who resides at                                                  
("Executive").

        WHEREAS, the Company and Executive are parties to that certain
Employment Agreement dated as of January 1, 1982, as heretofore amended (the
"Existing Agreement"); and

        WHEREAS, the Company and Executive desire to amend the Existing
Agreement to provide for an increase in Executive's annual compensation, to
eliminate certain provisions of the Existing Agreement that have ceased by their
terms to be effective and to make certain other changes, and to restate the
Existing Agreement as so amended in its entirety;

        NOW, THEREFORE, in consideration of the mutual covenants and agreement
herein contained and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound, do hereby agree as follows:

        1.    Term and Termination.    

        (a)    Term.    The term of Executive's employment (the "Employment
Term") under the Existing Agreement initially commenced on January 1, 1982 and
ended on December 31, 1986 and, pursuant to the Existing Agreement, has been
and, pursuant to and subject to the terms and conditions of this Agreement, will
continue to be extended daily so that the remainder of the Employment Term shall
at all times on and prior to the effective date of the termination of
Executive's employment as provided herein be five (5) years. During the
Employment Term, the Company agrees to employ Executive and Executive agrees to
serve the Company upon and subject to the terms and conditions set forth in this
Agreement.

        (b)    Termination by the Company.    Executive's employment by the
Company may be terminated by the Company only as provided in clauses (i),
(ii) and (iii) below.

          (i)  Upon the death of Executive.

         (ii)  Effective as of December 31 of any year, upon giving written
notice of such termination to Executive six (6) months prior to the effective
date thereof and by paying to Executive in a lump sum upon such termination all
remaining compensation (other than compensation the payment of which was
deferred by Executive prior to such termination) that would have been payable
under Section 4 hereof if this Agreement remained in full force and effect for
the full five-year balance of the Employment Term.

        (iii)  At any time for "cause", which for purposes of this Agreement
shall be deemed to have occurred only on the happening of any of the following:

        (A)  the plea of guilty to, or conviction for, the commission of a
felony offense by Executive; provided, however, that after indictment, the
Company may suspend Executive from the rendition of services but without
limiting or modifying in any other way the Company's obligations under this
Agreement;

--------------------------------------------------------------------------------



        (B)  a material breach by Executive of a material fiduciary duty owed to
the Company;

        (C)  a material breach by Executive of the covenants made by him in
Sections 9, 10 and 11 hereof; or

        (D)  the willful and gross neglect by Executive of the material duties
specifically and expressly required by this Agreement;

provided, however, that any claim that "cause", within the meaning of
clause (B), (C) or (D) above, exists for the termination of Executive's
employment may be asserted on behalf of the Company only by a duly adopted
resolution of the Board of Directors of the Company and only after 30 days prior
written notice to Executive during which period he may cure the breach or
neglect that is the basis of any such claim, if curable; provided, further, that
during the period of twelve (12) months following a change in control of the
Company (as defined below), "cause" shall be deemed to have occurred only upon
the happening of an event referred to in clause (A) above; and provided,
further, that the term "material" as used in clauses (B), (C) and (D) above and
in Section 13 hereof shall be construed by reference to the effect of the
relevant action or omission on the Company taken as a whole. For purposes of the
foregoing, a change in control of the Company will be considered to have
occurred if the group in control of the Company shall no longer include at least
one of the following: (x) Bob Magness, members of his family or representatives
thereof, or (y) representatives of Kearns-Tribune Corporation (but only if the
present shareholders remain in control of such corporation). The term "family"
as used herein means the named person's estate, spouse and lineal descendants
and any trust or other investment vehicle for the primary benefit of such named
person or members of his family and the term "representatives" includes
executors and trustees.

        (c)    Effect of Termination by the Company.    If Executive's
employment by the Company is terminated by the Company pursuant to Section 1(b)
hereof, all compensation under Section 4 of this Agreement (other than
compensation the payment of which was deferred by Executive prior to such
termination) that has accrued in favor of Executive as of the date of such
termination, to the extent unpaid or delivered, shall be paid or delivered to
Executive on the date of termination. Upon such termination of Executive's
employment and payment of such amount (and, if applicable, the full amount
payable pursuant to clause (ii) of Section 1(b)), the Company's obligations
under this Agreement shall terminate, except as provided in Section 4 (as it
relates to compensation the payment of which was deferred by Executive prior to
such termination), Section 5, Section 6 (as it relates to expenses incurred
prior to such termination) and Section 8 of this Agreement. Executive
acknowledges that his obligations under Sections 9, 10, 11 and 12 hereof will
survive any such termination.

        (d)    Termination by Executive.    Executive shall have the right to
terminate his employment by the Company, and be relieved of any obligation to
render or provide any further services hereunder, as provided in clauses (i) and
(ii) below:

          (i)  Upon six (6) months prior written notice to the Company of the
effective date of such termination.

         (ii)  Immediately upon the giving of notice of termination by Executive
to the Company following a change in control of the Company (as defined in
Section 1(b) above).

        If Executive's employment by the Company is terminated by Executive
pursuant to this Section 1(d), all compensation under Section 4 of this
Agreement (other than compensation the payment of which was deferred by
Executive prior to such termination) that has accrued in favor of Executive as
of the date of such

2

--------------------------------------------------------------------------------



termination, to the extent unpaid or undelivered, and, if Executive terminates
his employment pursuant to clause (ii) above, all remaining compensation (other
than compensation the payment of which Executive elected prior to such
termination to defer) that would have been payable under Section 4 hereof if
this Agreement remained in full force and effect for the full five-year balance
of the Employment Term, shall be paid or delivered to Executive in a lump sum on
the date of termination. Upon such termination of Executive's employment and
payment of such amounts, Executive and the Company shall each be relieved of any
further obligations under this Agreement, except (in the case of Executive) as
provided in Sections 9, 10, 11 and 12 of this Agreement, and except (in the case
of the Company) as provided in Section 4 (as it relates to compensation the
payment of which was deferred by Executive prior to such termination),
Section 5, Section 6 (as it relates to expenses incurred prior to such
termination) and Section 8 of this Agreement.

        2.    Services to be Rendered by Executive.    Executive Agrees to serve
the Company as President and Chief Executive Officer of the Company. In such
capacity, Executive shall perform all reasonable acts customarily associated
with such positions, or necessary or desirable to protect and advance the best
interests of the Company. Executive shall perform such acts and carry out such
duties, and shall in all other respects serve the Company faithfully and to the
best of his ability. If Executive is elected a director or an officer of any of
the Company's subsidiaries during the Employment Term, Executive will serve in
any such capacities without further compensation except as may be decided by the
Company at the Company's sole election. The Company agrees that shall, during
the Employment Term, be based at the Company's principal executive office, which
shall be located in the Denver area, with the understanding that Executive will
travel as reasonably required in the performance of his duties hereunder.

        3.    Time to be Devoted by Executive.    Executive agrees to devote
eighty percent (80%) of all of his business time, attention, efforts and
abilities to the business of the Company and to use his best efforts to promote
the interests of the Company.

        4.    Compensation Payable to Executive.    

        (a)   Commencing on the date of this Agreement and thereafter during the
Employment Term, the Company shall pay to Executive a salary at the rate of
$800,000 per annum. The Board of Directors shall review Executive's compensation
annually to determine, in its sole discretion, whether any increase in
Executive's salary is appropriate.

        (b)   Executive's annual compensation shall be paid to Executive in
accordance with the Company's regular policy but not less frequently than once a
month. With respect to the employment year commencing January 1, 1993, Executive
shall defer 40% of each monthly payment of Executive's annual compensation for
such year and, with respect to each employment year thereafter, Executive shall
be entitled to elect, by written notice to the Company received no later than
30 days prior to the commencement of such employment year, to defer such
percentage (not in excess of 40%) as Executive may specify in such notice, of
each monthly payment of Executive's annual compensation for such year (in each
case, the "monthly deferred amount"). Each such monthly deferred amount shall
bear interest, compounded annually, at the rate of 8% per annum, from the first
day of the month of deferral to, but not including, the Determination Date. As
used herein, "Determination Date" shall mean the first business day of the first
full calendar month following the termination of Executive's employment with the
Company.

        (c)   The sum of the monthly deferred amounts pursuant to Section 4(b)
above plus all interest accrued thereon to the Determination Date (the "total
deferred amount") shall be calculated as of the Determination Date and shall be
paid to Executive in substantially equal monthly payments over a 240-month
period commencing on the Determination Date and continuing on the first day of
each calendar month thereafter until paid in full. Each monthly payment of the
total deferred amount shall be accompanied by a payment of interest thereon
computed at the rate of 8% per annum, compounded annually, from and including
the Determination Date to the date of such payment. The Company and Executive
acknowledge that the payment of

3

--------------------------------------------------------------------------------



40% of each monthly payment of Executive's annual compensation during the
calendar year 1983 and $12,500 of each monthly payment of Executive's annual
compensation thereafter through the end of calendar year 1992 has been (and, in
the case of the December 1992 payment, will be) deferred pursuant to and as
required by the terms of Section 4 of the Existing Agreement (the "previously
deferred compensation"). The provisions of said Section 4 of the Existing
Agreement shall continue to govern with respect to the calculation of, accrual
of interest on, and payment of all such previously deferred compensation, and
such provisions as they relate to such previously deferred compensation shall
survive the execution and delivery of this Agreement unaffected hereby.

        (d)   If Executive dies while he is a full-time employee of the Company
or before the expiration of the period during which such deferred payments are
to be paid to him, the remaining deferred payments shall be paid forthwith in a
lump sum to Executive's designated beneficiary or beneficiaries. The phrase
"designated beneficiary or beneficiaries" shall mean Executive's spouse, if she
shall survive Executive, or such other person or persons named from time to time
by Executive in a signed instrument filed with the Company. If the designation
made in any such signed instrument shall for any reason be ineffective, the
phrase "designated beneficiary or beneficiaries" shall mean Executive's estate.

        (e)   The amount of deferred compensation payable hereunder (together
with the interest applicable thereto) shall not in any way be reserved or held
in trust by the Company. Neither Executive nor any designated beneficiary or
personal representative shall have any rights against the Company in respect of
such deferred payments other than the rights of any unsecured creditor of the
Company. Deferred payments provided for herein shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and shall not in any manner be liable or subject to the
debts, contracts, liabilities, engagements or torts of Executive, nor of any
designated beneficiary or personal representative. The payment to Executive of
such deferred payments shall be subject to the further condition that Executive
shall comply with the provisions of Section 10 of this Agreement during the
entire payment period and Executive shall comply with the provisions of
Sections 9 and 12 of this Agreement, if said provisions are applicable by their
terms, for the first two (2) years of the payment period.

        5.    Salary Continuation Plan.    

        (a)   At such time as Executive's employment with the Company shall
terminate, Executive shall be entitled to receive from the Company 240
consecutive monthly payments of $15,000, the first payment of which shall be
payable on the first day of the month succeeding the termination of Executive's
employment. The amount of the monthly payments provided for in the immediately
preceding sentence shall be increased at the rate of 12% per annum, compounded
annually from January 1, 1998 to the date that the first payment thereof
commences. The foregoing is referred to in this Agreement as the "Benefit."

        (b)   Upon the death of Executive, the payments provided for in
Section 5(a) above (or, if Executive dies after termination of his employment
and during the payment period contemplated by Section 5(a), any remaining such
payments) shall be made to Executive's designated beneficiary or beneficiaries.
The phrase "designated beneficiary or beneficiaries" shall mean Executive's
spouse, if she shall survive Executive, or such other person or persons named
from time to time by Executive in a signed instrument filed with the Company. If
the designation made in any such signed instrument shall for any reason be
ineffective, the phrase "designated beneficiary or beneficiaries" shall mean
Executive's estate.

        (c)   The payment to Executive of the Benefit shall be subject to the
condition that Executive shall comply with the provisions of Section 10 of this
Agreement during the entire payment period and Executive shall comply with the
provisions of Sections 9 and 12 of this Agreement, if said provisions are
applicable by their terms, during the first two (2) years of the payment period.

        (d)   The Benefit payable under this Agreement shall not in any way be
reserved or held in trust by the Company. Neither Executive nor any designated
beneficiary or personal representative shall

4

--------------------------------------------------------------------------------



have any rights against the Company in respect of such Benefit other than the
rights of an unsecured general creditor of the Company. Payments of the Benefit
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and shall not in any manner be liable
or subject to the debts, contracts, liabilities, engagements or torts of
Executive, nor of any designated beneficiary or personal representative. The
Company shall not be obligated under any circumstances to fund its obligations
under this Section 5, but it may, however, at its sole option elect to fund such
obligations in whole or in part in any manner whatsoever including, but not
limited to, the purchase of life insurance on the life of the Executive, in any
amounts the Company deems appropriate. Any such funding shall remain a general
unrestricted asset of the Company and in no way security for the Company's
performance under this Section 5. Executive agrees to cooperate with the
Company, if so requested, in its obtaining such insurance.

        (e)   The Benefit provided for in this Section 5 is intended by the
parties to be in substitution for, and not in addition to, the "Benefit" as
defined in and contemplated by Section 16 of the Existing Agreement, the terms
and provisions of which Section 16 are superseded in their entirety by the terms
and provisions of this Section 5.

        6.    Expenses.    The Company shall reimburse Executive for the
reasonable amount of dining, hotel, traveling, entertainment and other expenses
necessarily incurred by Executive in the discharge of his duties hereunder.

        7.    Executive Benefit Plans; Use of Company Aircraft.    

        (a)   During the Employment Term, Executive shall be entitled to
participate in and to be accorded all rights and benefits under all formal
incentive compensation plans, stock incentive plans, employee stock purchase
plans, retirements plans, disability insurance, life insurance, health and major
medical insurance policy or policies, and other plans or benefits (including,
without limitation, any insurance covering Officers or Directors against errors
or omissions) now in existence or that may hereafter be adopted by the Company
for the benefit of its executive officers or key employees generally or for the
benefit of its employees generally, provided that Executive is eligible by the
terms thereof to participate therein.

        (b)   While he is employed by the Company pursuant to this Agreement,
Executive will be permitted by the Company to make use of the Company's aircraft
and flight crew from time to time for personal trips (each an "Executive
Flight"), subject to the conditions hereinafter set forth and provided that the
Executive Flights shall be limited to an aggregate Value (as defined below) of
$35,000 per year. The Company will bear the expense of each Executive Flight
permitted hereby and the Value of each Executive Flight shall be treated as
additional compensation to Executive. For purposes of the foregoing, the Value
of each Executive Flight shall be determined in accordance with Treasury
Regulation Section 1.61-21(g) (or any successor regulation promulgated under the
Internal Revenue Code of 1986, as amended) as from time to time in effect.
Executive will give the Company at least 48 hours notice of any desired
Executive Flight, stating the proposed schedule, the points of origination and
destination of the flight and, if so required by the Company, such information
about the general purpose of the Executive Flight as shall be sufficient for the
Company to determine that such flight does not violate any requirement of
applicable law. The Company will promptly thereafter inform Executive of the
availability of the aircraft and its flight crew. The Company shall have no
obligation to provide the aircraft and a flight crew for any Executive Flight at
any time when (i) a requested Executive Flight would conflict with any actual or
planned use of the aircraft by the Company, (ii) the aircraft is undergoing any
scheduled maintenance or repairs or is otherwise not in a condition to be
operated, or (iii) a qualified flight crew is unavailable to operate the
aircraft for a requested Executive Flight. In addition, the Company will have no
obligation hereunder to make the aircraft and its flight crew available for any
use or purpose, and Executive agrees not to use the same for any use or purpose,
which, in the opinion of the Company, is in violation of or not permitted by
applicable law as applied to either the Company or Executive, or is not
permitted under or stipulated in the insurance policies maintained by the
Company. The proposed schedule and points of origination and destination of each
Executive Flight will be subject to the approval of the captain of the flight
crew, who shall at all times be in charge and control of the aircraft, and in no

5

--------------------------------------------------------------------------------



event shall the aircraft be operated beyond the geographical limits prescribed
in the insurance policies maintained by the Company.

        8.    Indemnification.    The Company will indemnify and hold harmless
Executive, to the fullest extent permitted by applicable law, in respect of any
liability, damage, cost or expense (including reasonable counsel fees) incurred
in connection with the defense of any claim, action, suit or proceeding to which
he is a party, or threat thereof, by reason of his being or having been an
officer or director of the Company or any subsidiary of the Company, or his
serving or having served at the request of the Company as a director, officer,
employee or agent of another corporation or of a partnership, joint venture,
trust, business organization, enterprise or other entity, including service with
respect to employee benefit plans. Without limiting the generality of the
foregoing, the Company will pay the expenses (including reasonable counsel fees)
of defending any such claim, action, suit or proceeding in advance of its final
disposition, upon receipt of an undertaking by Executive to repay all amounts
advanced if it should ultimately be determined that Executive is not entitled to
be indemnified under this Section.

        9.    Non-Competition.    Executive agrees that while in the employ of
the Company and for a period of two (2) years following the effective date of
the termination of his employment with the Company, unless such termination
results from a change in control of the Company (as defined in Section 1(b)
hereof), he will not, directly or indirectly, as principal or agent, or in any
other capacity, own, manage, operate, participate in or be employed by or
otherwise be interested in, or connected in any manner with, any person, firm,
corporation or other enterprise which directly competes in a material respect
with the business of the Company or any of its majority-owned subsidiaries as it
is conducted while Executive is employed by the Company; provided, however, that
Executive may serve as Chairman of the Board of Liberty Media Corporation, a
Delaware corporation ("Liberty"), and own securities of Liberty without regard
to the foregoing or to the percentage limitation in the following sentence.
Nothing herein contained shall be construed as denying Executive the right to
own securities of any such corporation which is listed on a national securities
exchange or quoted in the NASDAQ System to the extent of an aggregate of 5% of
the amount of such securities outstanding.

        10.    Confidentiality.    Executive agrees that while in the employ of
the Company (otherwise than in the performance of his duties hereunder) and
thereafter, not to, directly or indirectly, make use of, or divulge to any
person, firm, corporation, entity or business organization and he shall use his
best efforts to prevent the publication or disclosure of, any confidential or
proprietary information concerning the business, accounts or finances of, or any
of the methods of doing business used by the Company or of the dealings,
transactions or affairs of the Company or any of its customers which have or
which may have come to his knowledge during his employment with the Company, but
this Section 10 shall not prevent Executive from responding to any subpoena,
court order or threat of other legal duress, provided Executive notifies the
Company thereof with reasonable promptness so that the Company may seek a
protective order or other appropriate relief.

        11.    Delivery of Materials.    Executive agrees that upon the
termination of his employment he will deliver to the Company all documents,
papers, materials and other property of the Company relating to its affairs,
which may then be in his possession or under his control.

        12.    Non-Interference.    Executive agrees that he will not, while in
the employ of the Company and for a period of two (2) years following the
effective date of the termination of his employment with the Company, unless
such termination results from a change in control of the Company (as defined in
Section 1(b) hereof), solicit the employment of any employee of the Company on
behalf of any other person, firm, corporation, entity or business organization,
or otherwise interfere with the employment relationship between any employee or
officer of the Company and the Company.

        13.    Remedies of the Company.    Executive agrees that, in the event
of a material breach by Executive of this Agreement, in addition to any other
rights that the Company may have pursuant to this Agreement, the Company shall
be entitled, if it so elects, to institute and prosecute proceedings at law or
in equity to obtain damages with respect to such breach or to enforce the
specific performance of this Agreement by Executive or to

6

--------------------------------------------------------------------------------



enjoin Executive from engaging in any activity in violation hereof. Executive
agrees that because Executive's services to the Company are of such a unique and
extraordinary character, a suit at law may be an inadequate remedy with respect
to a breach by Executive of Sections 9, 10, 11 and 12 hereof, and that upon any
such breach or threatened breach by him of such Sections the Company shall be
entitled, in addition to any other lawful remedies that may be available to it,
to injunctive relief.

        14.    Notices.    All notices to be given hereunder shall be deemed
duly given when delivered personally in writing or mailed, certified mail,
return receipt requested, postage prepaid and addressed, as follows:

    (a)   If to be given to the Company:
 
 
 
 
Tele-Communications, Inc.
5619 DTC Parkway
Englewood, Colorado 80111-3000
Attention: Chairman of the Board
 
 
 
 
with a copy similarly addressed
and marked to the attention of
the Legal Department
 
 
(b)
 
If to be given to Executive:
 
 
 
 
Mr. John C. Malone
 
 
 
 
                                                 
 
 
 
 
                                                 

or to such other address as a party may request by notice given in accordance
with this Section 14.

        15.    Miscellaneous.    This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and replaces and
supersedes as of the date hereof any and all prior agreements and understandings
with respect to Executive's employment by the Company, whether oral or written,
between the parties hereto, including, without limitation, except to the extent
provided in Section 4(c) hereof, the Existing Agreement. This Agreement may not
be changed nor may nay provision hereof be waived except by an instrument in
writing duly signed by the party to be charged. This Agreement shall be
interpreted, governed and controlled by the law of the State of Colorado,
without reference to principles of conflict of laws.

7

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Agreement has been executed as of the day and
year first above written.

    TELE-COMMUNICATIONS, INC.
 
 
By:
 
/s/ Bob Magness


--------------------------------------------------------------------------------

    Name:   Bob Magness     Title:   Authorized Officer
 
 
By:
 
/s/ John C. Malone


--------------------------------------------------------------------------------

    Name:   John C. Malone
ATTEST:
 
 
 
 
/s/ Martha L. Flessner


--------------------------------------------------------------------------------


 
 
 
  Name: Martha L. Flessner        

8

--------------------------------------------------------------------------------






AMENDMENT TO EMPLOYMENT AGREEMENT


        This Amendment to Employment Agreement (this "Amendment"), effective as
of March 9, 1999, is between Liberty Media Corporation, a Delaware corporation
(the "Company"), and John C. Malone ("Executive").


Recitals


        Executive and Tele-Communications, Inc. ("TCI") are parties to a
Restated and Amended Employment Agreement (the "Employment Agreement") dated as
of November 1, 1992, setting forth various terms applicable to Executive's
employment by TCI. A copy of the Employment Agreement is attached as Appendix A
to this Amendment. In connection with the acquisition of TCI by AT&T Corp. on
March 9, 1999, the Company assumed the obligations of TCI under the Employment
Agreement.

        The Company and Executive desire to amend the Employment Agreement in
various respects.


Agreement


        In consideration of the mutual covenants set forth in this Amendment and
the Employment Agreement, the parties, intending to be legally bound, agree as
follows:

        1.    Definitions.    As used in this Amendment, all terms with initial
capital letters that are not defined in this Amendment will have the meaning
ascribed to them in the Employment Agreement.

        2.    Services to be Rendered by Executive.    The first sentence of
Section 2 of the Employment Agreement is amended in its entirety to read as
follows:

"Executive agrees to serve the Company as the Chairman of the Company's Board of
Directors."

        3.    Time to be Devoted by Executive.    Section 3 of the Employment
Agreement is amended in its entirety to read as follows:

"Executive will use his best efforts to promote the interests of the Company and
will devote such of his business time, attention, efforts and abilities as
reasonably may be required to perform the duties contemplated hereby."

        4.    Compensation Payable to Executive.    The first sentence of
Section 4(a) of the Employment Agreement is amended in its entirety to read as
follows:

"Effective as of March 1, 1999, and thereafter during the Employment Term, the
Company will pay to Executive a salary at the rate of $2,600 per annum."

        5.    Executive Benefit Plans; Use of Company Aircraft.    

        (a)   The first sentence of Section 7(b) of the Employment Agreement is
amended by changing the reference in that sentence to "$35,000 per year" to
"$200,000 per year."

        (b)   The following will be added as subsection (c) to Section 7 of the
Employment Agreement:

--------------------------------------------------------------------------------



        "(c) The Company will pay, or will reimburse Executive for, all fees and
other costs for professional services reasonably incurred by Executive in
obtaining estate or tax planning advice or services, up to a maximum amount of
$50,000 per year."

        6.    Notices.    The address for notices to Executive set forth in
Section 14 of the Employment Agreement is amended to read as follows:

Mr. John C. Malone
                                                 
                                                 

        This Agreement has been signed on June 30, 1999, but will be effective
as of the date first written above.



  LIBERTY MEDIA CORPORATION



 

By:

 

/s/ Robert R. Bennett


--------------------------------------------------------------------------------



  Name:   Robert R. Bennett



  Title:   President



 

/s/ John C. Malone


--------------------------------------------------------------------------------



  Name:   John C. Malone

2

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.11



RESTATED AND AMENDED EMPLOYMENT AGREEMENT
AMENDMENT TO EMPLOYMENT AGREEMENT
Recitals
Agreement
